Citation Nr: 0322682	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-00 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
acne.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from November 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

As a preliminary matter, the Board notes that the RO has not 
complied with the notification requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159 (2002).

The Board also notes that the record reflects that the 
veteran has eczema, seborrhea, and follicularis barbae, in 
addition to the service-connected acne.  His claim for a 
higher initial evaluation for skin disability is based in 
part upon his contention that these additional skin disorders 
are service connected.  This claim for service connection for 
additional skin disability has not been adjudicated by the 
RO.  This additional claim is inextricably intertwined with 
the issue currently on appeal before the Board, and it must 
be resolved before further appellate review would be 
appropriate.  

Accordingly, this appeal is hereby REMANDED to the RO for the 
following further actions:  

1.  With respect to the initial rating 
issue on appeal and the new claim for 
service connection for additional skin 
disability, the RO should issue a letter 
to the appellant providing the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159.  This letter should 
inform him that any information and 
evidence submitted in response to this 
letter must be received by the RO within 
one year of the date of the RO's letter; 
and that, if the case is returned to the 
Board before that date, the Board will be 
unable to decide his claims before the 
expiration of the one-year period for 
response unless he waives the one-year 
time limit.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the appellant.  It should also 
undertake any other development required 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159, to 
include affording the veteran a VA skin 
examination in order to determine the 
nature, extent and etiology of all 
currently present skin disorders.  The 
claims file must be made available to and 
reviewed by the examiner.

Any indicated studies should be 
performed, and unretouched photographs 
depicting the service-connected 
disability should be taken and associated 
with the claims folder.

The examiner should elicit history 
concerning any therapy or treatment 
received for the service-connected 
disability, to include any systemic 
therapy.  In addition, the examiner 
should identify the manifestations of all 
skin disorders present and distinguish 
the manifestations of the service-
connected acne from those of any other 
skin disorders present.  The examiner 
should specifically indicate whether 
there are any nervous or systemic 
manifestations of the service-connected 
disability.

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion with respect to 
each of the veteran's skin disorders, 
other than acne, as to whether it is 
likely, unlikely, or at least as likely 
as not that the disorder originated in 
service or was caused or chronically 
worsened by the service-connected acne.  
The rationale for all opinions expressed 
should also be provided.  

3.  Thereafter, the RO should adjudicate 
the claim for service connection for 
additional skin disability.

4.  Then, the RO should readjudicate the 
issue on appeal.  It the benefit sought 
in this appeal are not granted to the 
appellant's satisfaction, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  All issues properly in appellate status 
should be returned to the Board at the same time.  The 
appellant need take no further action until he is otherwise 
informed, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 




4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




